Citation Nr: 1517233	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-07 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for type II diabetes mellitus, to include peripheral arterial disease, hypertension, and bilateral cataracts.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his February 2013 VA Form 9 Appeal, the Veteran requested a hearing with the Board.  In a letter dated in August 2014, the Veteran withdrew his request for a Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's type II diabetes mellitus with peripheral arterial disease, hypertension, and bilateral cataracts has been controlled by a restricted diet and exercise.

2.  Peripheral arterial disease, hypertension, and bilateral cataracts are not severe enough to warrant separate compensable ratings.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the service-connected type II diabetes mellitus with peripheral arterial disease, hypertension, and bilateral cataracts have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R 
§§ 4.1, 4.2, 4.7, 4.31, 4.79, 4.104, 4.119; Diagnostic Codes 6027, 7101, 7114, 7913 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The claim for a higher rating arises from the Veteran's disagreement with the initial ratings assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment (STRs) and post service treatment records have been obtained.  

Here, the Veteran was afforded VA examinations in December 2010 and October 2012.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that his type II diabetes mellitus has worsened since his last examination nor does the evidence show that the type II diabetes mellitus underwent a material change to require a re-examination under 38 C.F.R. § 3.327 (2014).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, the severity of the disability has been relatively uniform throughout the appeal period.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran was granted service connection for type II diabetes mellitus with a 10 percent disability rating in a July 2011 rating decision.  The 10 percent rating was assigned based upon the Veteran's use of a restricted diet to control his type II diabetes mellitus.  In February 2013 rating decision, the RO continued the 10 percent rating and expanded the issue to to include peripheral arterial disease, hypertension, and bilateral cataracts.

A.  Diabetes Mellitus

Diagnostic Code 7913 provides ratings for diabetes mellitus.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemia reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

As defined in Diagnostic Code 7913, "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id.  The requirement of regulation of activities due to diabetes must be based on the clinical findings of a medical professional.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007). 

Because the rating criteria under Diagnostic Code 7913 are cumulative and successive, diabetes that does not meet the criteria at any one level of disability is precluded from the assignment of an increased evaluation at any higher level, since "each higher disability rating include[s] the criteria of each lower disability rating."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (citing Camacho, 21 Vet. App. at 366-67).  In other words, each rating for diabetes requires that all the criteria for any lower available ratings also be met.  It thus follows that section 4.7 of the regulations, which directs that the higher of two potentially applicable disability evaluations will be assigned when the disability more nearly approximates the higher rating, does not apply to Diagnostic Code 7913 given it successive and cumulative criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that section 4.7 cannot be used to circumvent the requirements for satisfying the criteria for a given rating under Diagnostic Code 7913 in light of its cumulative nature, and observing in this regard that "use of the conjunctive 'and'" in the criteria for a 40 percent rating indicates that "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" notwithstanding section 4.7). 

In an August 2010 Physician's Statement, Dr. N. S. stated the Veteran's type II diabetes mellitus was managed by a restricted diet.  

In December 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his type II diabetes mellitus.  The VA examiner reported that the Veteran's type II diabetes mellitus was controlled through a diabetic diet and exercise.

In October 2012, the Veteran was afforded another VA examination to determine the severity of his type II diabetes mellitus.  The Veteran indicated that his type II diabetes mellitus was treated through a restricted diet and exercise.  Additionally, the Veteran visited a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  There were no hospitalizations required for ketoacidosis or hypoglycemic reactions, and hypoglycemia over the past 12 months.  The Veteran had no unintentional weight loss or loss of strength attributable to diabetes.

VA treatment records confirm that the Veteran's type II diabetes mellitus is controlled through diet and that the Veteran does not take medication to control his diabetes.  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In his July 2011 Notice of Disagreement, the Veteran stated that he was on medication to control his diabetes mellitus.  The Board has considered his lay statements regarding his use of medication to control his type II diabetes mellitus.  However, the Board finds the Veteran's statements incredible regarding the use of medication to control his type II diabetes mellitus.  The Veteran reported to each VA examiner that he was not taking medication to control his type II diabetes mellitus.  The Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).   

The probative evidence of record is against a rating in excess of 10 percent for the Veteran's type II diabetes mellitus.  There is no probative evidence of record that the Veteran takes insulin or an oral hypoglycemic agent to control his type II diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

B.  Peripheral Arterial Disease

The Veteran has been assigned a noncompensable disability rating for his 
peripheral artery disease.  Under Diagnostic Code 7114, the minimum schedular rating is 20 percent, which is warranted for claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of .9 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114.  Note (1) following the rating criteria provides that the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Note (3) provides that these evaluations are for involvement of a single extremity.  If more than one extremity is affected, each extremity must be evaluated separately and combined using the bilateral factor.  38 C.F.R. § 4.104, Diagnostic Code 7114.

In October 2012, the Veteran was afforded a VA examination to determine the severity of his type II diabetes mellitus.  During the examination, the Veteran was diagnosed with peripheral arterial disease.  Although the Veteran reported that he experienced numbness and tingling in the feet and hands, physical examination of the lower extremities was normal; there was no evidence of vascular trauma, aneurysm, arteriosclerosis obliterans or thromboangiitis obliterans, arteriovenous fistula, varicose veins, erythromelalgia, angioneurotic edema, or Raynaud's syndrome.  Additionally, there were no trophic changes, ischemic limb pain at rest, diminished peripheral pulses, persistent coldness of the extremity, or claudication.  Ankle/brachial index testing showed rating s of .99 and 1.2 for the right ankle and .86 and .92 for his left ankle.   

The VA treatment records are consistent with the findings of the October 2012 VA examination.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his peripheral arterial disease.  Accordingly, the Board finds that the preponderance of the evidence is against a separate compensable evaluation for peripheral artery disease.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evidence establishes that the Veteran's peripheral artery disease does not most nearly approximate a compensable evaluation under Diagnostic Code 7114.   See 38 C.F.R. § 4.104.



C.  Hypertension

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to Diagnostic Code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104.  

At the December 2010 VA examination, the Veteran's blood pressure readings were 147/86, 138/71, and 141/83.  In October 2012, the Veteran was afforded a VA examination to determine the severity of his hypertension.  The Veteran's hypertension was treated with continuous medication.  The Veteran's blood pressure readings were 116/97, 129/73, and 117/69.  The VA treatment records reflect blood pressure readings with diastolic pressure predominately less than 100 or more and systolic pressure predominantly less than 160 or more.  

The probative evidence of record is against a separate compensable evaluation for hypertension.  The Veteran's hypertensive vascular disease was not manifested by diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

D.  Bilateral Cataracts 

Under Diagnostic Code 6027, pre-operative cataracts are rated based upon impairment of vision, and that post-operative cataracts can be rated based upon impairment of vision and aphakia.  38 C.F.R. § 4.79, Diagnostic Code 6027.  The Veteran has not undergone removal of his right or left eye cataracts.  Accordingly, his disability will be rated on impairment of vision pursuant to Diagnostic Code 6027.

Visual acuity is rated based upon the best distant vision obtainable after best correction by glasses, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. §§ 4.75-4.79, Diagnostic Codes 6067-6079.

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 in one eye and 20/50 in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063-6078.

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or, (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6078, 6079.

The Veteran was first diagnosed with bilateral cataracts in October 2012.  During the October 2012 VA examination, the Veteran had uncorrected distance vision of 20/100 in the right eye and 20/40 or better vision in the left eye.  Uncorrected near vision was 20/40 or better bilaterally.  Corrected distance and near vision was 20/40 or better in both eyes.  There was no anatomical loss, light perception, extremely poor vision, or blindness of either eye.  Therefore, the criteria for a separate compensable evaluation for bilateral cataracts has not been met.  38 C.F.R. § 4.79, Diagnostic Codes 6027.

E.  Extraschedular 

The Board has also considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's type II diabetes mellitus, to include peripheral arterial disease, hypertension, and bilateral cataracts, during the appeal period.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his diabetes mellitus and/or complications thereof render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for the service-connected type II diabetes mellitus with peripheral arterial disease, hypertension, and bilateral cataracts in the current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



ORDER

An evaluation in excess of 10 percent for type II diabetes mellitus, to include peripheral arterial disease, hypertension, and bilateral cataracts, is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


